DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JANELLE OBER,
                                 Appellant,

                                    v.

PROGRESSIVE SELECT INSURANCE COMPANY, f/n/a PROGRESSIVE
             AUTO PRO INSURANCE COMPANY,
                        Appellee.

                              No. 4D17-2425

                              [March 1, 2018]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. 09-003236 CACE (14).

   Kenneth D. Cooper, Fort Lauderdale, for appellant.

  Nancy A. Copperthwaite, Marcy Levine Aldrich, and Bryan T. West of
Akerman LLP, Miami, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.